                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DEREK JAMES GRAHAM, et al.,

                          Plaintiffs,
                                                              CIVIL ACTION
         v.                                                   NO. 19-1362

 VALLEY FORGE MILITARY ACADEMY
 AND COLLEGE, et al.

                          Defendants.




                                              ORDER

        AND NOW, this 27th day of November 2019, upon consideration of the Amended Complaint

(Doc. No. 26), Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (Doc. No. 27), Defendants’

Consolidated Reply Memorandum of Law In Support of [Their] Motion to Dismiss Plaintiffs’ Amended

Complaint (Doc. No. 28), Plaintiffs’ Brief in Opposition to Defendants’ Motion to Dismiss Plaintiffs’

Amended Complaint (Doc. No. 29), Defendant Valley Forge Military Academy & College’s Reply

Memorandum in Support of its Motion to Dismiss Plaintiffs’ Amended Complaint (Doc. No. 31),

Plaintiffs’ Sur-Reply in Opposition to Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint

(Doc. No. 32), and in accordance with the Opinion of the Court issued this day, it is hereby ORDERED

that:

    1. Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (Doc. No. 27) is GRANTED. The

        Amended Complaint (Doc. No. 26) is DISMISSED WITHOUT PREJUDICE. Plaintiffs shall

        have twenty-one (21) days to file a Second Amended Complaint, if warranted.

    2. Defendant Valley Forge Military Academy Foundation Board of Trustees is DISMISSED as a

        Defendant in this case.
3. Defendant John English is DISMISSED as a Defendant in this case.

                                             BY THE COURT:



                                             / s / J oel H. S l om s k y
                                             JOEL H. SLOMSKY, J.




                                            2
